Citation Nr: 0502532	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
2003 for Special Monthly Pension (SMP) based on the need for 
aid and attendance. 

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In July 2002, the veteran was afforded a hearing before a 
Decision Review Officer at the Jackson RO.  In October 2004, 
the veteran was afforded a Board hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, it 
was indicated that the veteran desires entitlement to service 
connection for a right foot disorder, to include as secondary 
to his service-connected diabetes mellitus.  This matter is 
referred to the RO for appropriate initial action.   

The issue of entitlement to an increased evaluation for 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran first filed a claim of entitlement to Special 
Monthly Pension (SMP) based on the need for aid and 
attendance on October 26, 2000, and medical evidence 
indicates the need for aid and attendance as of that date. 




CONCLUSION OF LAW

The criteria for SMP based on the need for aid and attendance 
are met as of the veteran's October 26, 2000 claim, and that 
date is the proper effective date for the award of SMP based 
on the need for aid and attendance.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.351, 3.352, 3.400, 3.401 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Earlier Effective Date

The veteran contends that he is entitled to SMP for aid and 
attendance from the date of his claim, October 26, 2000.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home because of mental or physical 
incapacity; or (2) helpless or blind, or so nearly helpless 
or blind, as to need the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  
Under 38 C.F.R. § 3.351(c)(1), a veteran is blind or so 
nearly blind as to need aid and attendance when he or she has 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Under 38 C.F.R. § 3.351(c)(2), a veteran will be 
considered in need of regular aid and attendance if he or she 
is a patient in a nursing home because of mental or physical 
incapacity.  Finally, under 38 C.F.R. § 3.351(c)(3), a 
veteran will be considered in need of regular aid and 
attendance if he or she establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress or undress himself or herself or to keep himself or 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back 
etc.); inability of the claimant to feed himself or herself 
through loss of coordination of the upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  

It is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

With regard to awards of pension or compensation payable to 
or for a veteran, 38 C.F.R. § 3.401(a)(1) states that aid and 
attendance benefits will be effective as follows: except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of the receipt 
of claim or date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a)(1) 
(2004).
  
38 C.F.R. § 3.400(o)(2) states "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  

In a September 2003 rating decision, the RO found that 
entitlement to SMP based on the need for aid and attendance 
had been established, effective June 20, 2003.  Such date was 
stated by the RO to have been the date VA received his claim.  
The RO did, indeed, receive a statement by the veteran on 
that date requesting that he be considered for aid and 
attendance.  However, the veteran at the time of the decision 
had a perfected appeal on the issue of entitlement to SMP 
based on the need for aid and attendance arising out of an 
October 26, 2000 claim.  

The relevant medical evidence includes a March 2001 VA aid 
and attendance examination report which stated that the 
veteran was able to ambulate approximately 20 to 40 yards, 
but only for 10 to 20 yards without the assistance of another 
person.  He was reported to live with his spouse and 
daughters and that he dressed, fed, and bathed himself, 
although his family was noted to help trim his beard.  It was 
also noted that the veteran would, on rare occasions, have 
incontinence when he could not get to the bathroom in a 
timely manner.  The examiner concluded that the veteran was 
independent in his activities of daily living.     

A VA general medical examination was also conducted in March 
2001.  The examiner noted in the report that the veteran had 
a stroke in 1993 and that he had some confusion and right 
sided weakness.  The examiner stated that his speech was 
slurred and he was slow to respond to questions.  The veteran 
was also noted to have a seizure disorder secondary to the 
stroke.  Upon examination, cranial nerves II-XII were grossly 
intact.  Motor revealed 3/5 on the right side and 5/5 on the 
left side, both upper and lower extremities.  He had 
increased sensation to pinprick of the right lower extremity 
and reflexes were depressed throughout.  

An August 2001 VA neurological disorders examination report 
listed a final impression of left middle cerebral infarct 
with significant right hemiparesis and significant aphasia, 
which the examiner stated certainly prevented him from any 
employment.  The stroke was stated to be clearly due to his 
cardiomyopathy and was stated to be contributed to by 
diabetes mellitus.  

The examiner in a July 2002 VA neurological disorders 
examination report stated that the veteran had no function of 
the right side other than being able to ambulate with a brace 
and cane.  She further stated that his language difficulties 
would prevent him from comprehending monetary matters.  
Finally, it was stated that the hemiparesis prevented "him 
from being able to dress by himself, and bathing, with 
seizures, he certainly needs someone in attendance."  

A July 2002 VA aid and attendance examination report stated 
that the veteran was able to ambulate without the assistance 
of another person for approximately 20 to 25 feet.  It was 
noted that used a cane and had a brace on the right lower 
leg.  The veteran denied any driving, stating that his 
daughter took him downtown to sit and talk with a friend once 
a week.  

A September 2003 VA aid and attendance examination report 
noted that the veteran had a stroke in the early 1990's and 
that he had residual right hemiparetic gait.  It was reported 
that he could get in and out of the trailer he lived in with 
difficulty, hanging on to the rail.  He was noted to ambulate 
with a cane and a right ankle brace.  It was reported that he 
would fall twice a week.  When this occurs it takes a while 
to get back on his feet and usually requires assistance.  He 
was noted to require assistance shaving.  He was reported to 
be able to bathe, use the bathroom, and feed himself, but 
that such was "pretty messy."  It was stated that the 
veteran could not cut meat, that he required soft foods, and 
was unable to prepare his own meals.  The veteran was 
sometimes able to get the brace on his leg by himself and was 
able to dress himself except when he needed to look nice, 
such as going to church.  Additionally, it was noted that he 
could manage some buttons and that he wore Velcro strap 
shoes.  Upon examination, he ambulated slowly with cane and 
brace and had a right hemiparetic gait.  He was noted to have 
an expressive aphasia with slow speech and some paraphaic 
errors.  There was no use of the right arm, though 
contractures were noted to be minimal.  There was spasticity 
on the right and what reflexes that were present were 
exaggerated over the left.  There was mild to moderate 
vibration sense loss in the lower extremities and what 
appeared to be a stocking deficit to temperature.  Vibration 
sense appeared somewhat more impaired on the right, but 
superficial sensation appeared symmetrical.  The examiner 
concluded that the veteran had limited ambulation and 
frequent falls and stated that he was likely to be endangered 
if left alone and if an emergency arose.  He was noted to be 
independent in most activities of daily living, but required 
a special diet which he could not prepare for himself.         
   
Review of all the medical and other evidence pertinent to the 
period of time from the October 26, 2000 claim suggests that 
the veteran may well have met the criteria for SMP based on 
the need for aid and attendance as of the date of that claim, 
not merely as of the June 20, 2003, the date which the RO has 
assigned.  

Despite the statement within the March 2001 VA examination 
report that the veteran was independent in his activities of 
daily living, the July 2002 VA neurological disorders 
examination findings may be viewed as confirming the 
veteran's need for aid and attendance as of the date of the 
October 26, 2000 claim.  The examiner stated in the July 2002 
examination report that the veteran had no function of the 
right side other than being able to ambulate with a brace and 
cane.  She further stated that his language difficulties 
would prevent him from comprehending monetary matters.  
Finally, it was stated that the hemiparesis prevented "him 
from being able to dress by himself, and bathing, with 
seizures, he certainly needs someone in attendance."  
Furthermore, the September 2003 VA aid and attendance 
examination report stated that the veteran was independent in 
most activities of daily living, as was stated in the March 
2001 VA aid and attendance examination report, but also 
stated that he required a special diet which he could not 
prepare for himself and that he was likely to be endangered 
if left alone and if an emergency arose.           

With application of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran met the 
criteria for SMP based on the need for aid and attendance as 
of the October 26, 2000 claim, and an earlier effective date 
of October 26, 2000 for such benefits is granted.
    

					II.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2004).

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  

In this case, as the full benefit on appeal has been granted, 
a discussion of whether VA has complied with the provisions 
of the VCAA is unnecessary.   


ORDER

An earlier effective date of October 26, 2000 for SMP based 
on the need for aid and attendance is granted.


REMAND

The Board initially notes that a review of the record reveals 
that the veteran receives Social Security Administration 
(SSA) disability benefits.  Specifically, the evidence shows 
a disability onset date of January 24, 1992 and a date of 
entitlement of July 1992.  It is unclear from the record what 
the basis of such entitlement was and, thus, the RO is 
directed to obtain the veteran's SSA records, to specifically 
include any evidence used in his disability determination and 
any subsequent periodic medical review examination reports.   

Additionally, based on the veteran's testimony, the Board has 
determined that the veteran should be afforded a VA 
examination to determine the current nature and severity of 
his service-connected diabetes mellitus.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO is directed to obtain the 
veteran's SSA records, to specifically 
include any evidence used in his 
disability determination and any 
subsequent periodic medical review 
examination reports.  Thereafter, all 
such records should be associated with 
the veteran's claims folder.     
  
2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
service-connected diabetes mellitus.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings and complications 
concerning the veteran's service-
connected diabetes mellitus.  The 
examiner should note any restrictions of 
the veteran's activities or diet 
necessitated by diabetes mellitus, and 
should indicate whether the veteran has 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or 
visits to a diabetic care provider.  
If there is indication of a right foot 
disorder associated with the diabetes, 
the examiner should so indicate.

A complete rationale for all opinions 
expressed should be provided.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


